DETAILED ACTION
1.	This office action is a response to communication submitted on 02/26/2019.
Information Disclosure Statement
2.  The information disclosure statement(s) (IDS) submitted on 02/26/2019, 04/10/2020 and 04/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-5 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa  et al. (US 20100176757 A1), OR as an alternative, rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANAMORI (JP2001352780 A).

In regards to claims 1 and 4, shows (Figs. 1-3) a brushless motor (i.e. M1) and its corresponding control method, comprising: 
a stator (not shown but implicit as part of M1) having a three-phase winding (U, V, W); 
a rotor (not shown but implicit as part of M1) that has a permanent magnet and that is rotated in a state of facing the stator (par. 27); 

a control part (30) that controls an ON or OFF state of the plurality of switching elements by switching a power distribution pattern (i.e. Sine-Wave PWM, Rectangular –Wave Control mode and/or Rectangular-Wave control) that represents a change of a power distribution state of each phase of the three-phase wiring in response to a rotation of the rotor to a low-speed power distribution pattern in use for a low-speed power distribution control or a high-speed power distribution pattern in use for a high-speed power distribution control (see pars. 76, 8 and Figs. 2-3)
wherein the control part (30) switches the power distribution pattern to the low-speed power distribution pattern (i.e. A1)  in a case where a rotation speed of the rotor is less than a predetermined threshold value (i.e. low than A2 staring point on revolution speed axis, Fig. 3) , and the control part switches the power distribution pattern to the high-speed power distribution pattern (i.e. A2 or A3) when a state in which a load (i.e. torque/current) of the rotor is within a predetermined range is continued for a predetermined period of time in a case where the rotation speed of the rotor is equal to or more than the threshold value (equal or more than A2).

In regards to claims 1 and 4, shows (Figs. 1-2 and 4-6) a brushless motor (i.e. M) and its corresponding control method, comprising: 
a stator (1) having a three-phase winding (7a-7c); 
a rotor (9) that has a permanent magnet (N/S) and that is rotated in a state of facing the stator (par. 27); 
an inverter (21) that has a plurality of switching elements (Q1-Q6) and that supplies an AC current to the three-phase wiring by turning on or turning off the plurality of switching elements (pars. 29); and 

wherein the control part (15) switches the power distribution pattern to the low-speed power distribution pattern (i.e. sine wave drive) in a case where a rotation speed of the rotor is less than a predetermined threshold value (i.e. ωth2),  , and the control part switches the power distribution pattern to the high-speed power distribution pattern (i.e square wave drive) when a state in which a load (i.e. torque/current) of the rotor is within a predetermined range is continued for a predetermined period of time in a case where the rotation speed of the rotor is equal to or more than the threshold value (i.e. ωth1),  (see pars. 22-24, 29, 32-57 and Figs. 4 and 6, wherein controller 15 outputs a low-speed control signal for supplying the motor M with a drive current by making the wave into a sinusoidal form of specified angle in current application when the detected number of revolutions of the motor M is lower than the reference number of revolutions, and outputs a high-speed control signal for applying a drive current where the angle is advanced by making the wave into a rectangular wave smaller than that of a specified angle in current application, when it is higher than the reference number of revolutions). 

Allowable Subject Matter
6.	Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846